United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hutchinson, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2361
Issued: July 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal of a June 26, 2009 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying compensation. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing a recurrence of
disability beginning March 25, 2000 causally related to her employment injury.
On appeal, appellant alleged that OWCP improperly referred to numerous physicians and
“hounded” Dr. Anthony G. Pollock, a Board-certified orthopedic surgeon, until he provided the
answer wanted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 1996 appellant, then a 46-year-old clerk, filed an occupational disease
claim alleging that she developed bilateral knee conditions due to twisting and turning as well as
throwing mail in the performance of duty. She first became aware of her condition on
January 10, 1994 and first attributed this condition to her employment on that date. On
September 6, 1996 Dr. Clarence Hart, a Board-certified orthopedic surgeon, performed a
diagnostic arthroscopy of the right knee, which revealed arthritic tri-compartmental destructive
joint disease of the right knee. He performed arthroscopy and shaving of areas of
chondromalacia on appellant’s left knee on November 14, 1996.
Dr. Hart diagnosed
chondromalacia of the patellofemoral joint and medial femoral condyle. OWCP authorized these
surgeries.
OWCP accepted appellant’s claim for aggravation of degenerative joint disease in the
knees bilaterally on May 13, 1997. Appellant accepted a light-duty position and returned to
work on June 10, 1997 as a modified distribution clerk. She stopped work on August 26, 1997.
Appellant filed a recurrence of disability on January 8, 1998 alleging that she sustained a
recurrence of disability on June 13, 1997. OWCP denied this claim by decision dated
June 22, 1998.
The Branch of Hearings and Review affirmed this decision on
September 2, 1999. Appellant returned to work in the modified distribution clerk position in
June 1998. She was to stand intermittently for no more than 20 minutes an hour totaling no more
than two hours a day.
In a note dated March 24, 2000, Dr. Hart stated that appellant could work two
consecutive days a week, sitting only. He diagnosed severe and advanced arthritic changes in
both knees. Dr. Hart stated that appellant was working, that she was having increasing problems
and that decreased function was expected with her condition.
In a letter dated April 13, 2000, OWCP directed appellant to file a recurrence of disability
claim if her work restrictions had increased. Appellant filed a claim for continuing
compensation on April 14, 2000 and requested compensation for total disability on March 25,
30, 31 and April 1, 6 and 7, 2000.
By decision dated June 12, 2000, OWCP denied appellant’s claim for recurrence of
disability finding that the medical evidence did not establish a change in the nature and extent of
her injury-related condition.
Appellant requested an oral hearing. She testified that in her current position she was
required to rise from a sitting position 15 to 20 times an hour. Appellant stated that when she
returned to work in 1998 she was working in the same position 40 hours a week. Her supervisor
responded on February 22, 2001 and stated that appellant exaggerated the number of times that
she rose from her chair during the day. Stan Blasi, the postmaster, stated that appellant arose
four to five times per shift and was allowed two breaks and a lunch hour in which to elevate her
legs. Appellant submitted a notarized statement dated March 9, 2001 and asserted that she
counted the number of times she arose in an eight-hour shift and this number was 57. She noted
that her supervisor was only at the employing establishment for part of her workday.

2

Dr. Hart completed a report on February 5, 2001 and described appellant’s knee
condition and surgeries in 1996. He stated that repeating motions and activities that caused the
joint to deteriorate were related to her work requirements. Dr. Hart stated, “I cannot find any
other trauma outside of the relatively routine work activities, which would account for such
acceleration of the normal process of osteoarthritis in the weight-bearing knee joints. This
represents my opinion, and I believe she has an exacerbation of this preexistent disorder.”
By decision dated March 28, 2001, the Branch of Hearings and Review remanded the
case for OWCP to refer appellant to a Board-certified orthopedic surgeon for an opinion on the
issues of whether appellant’s employment duties had resulted in a worsening of her accepted
conditions.
OWCP referred appellant for a second opinion evaluation on June 11, 2001. In a report
dated August 2, 2001, Dr. Pedro M. Murati, a physician Board-certified in physical medicine and
rehabilitation, examined appellant and found severe crepitus with no instability. He noted that
both knees were very tender to manipulation. Dr. Murati diagnosed knee pain with severe
crepitus bilaterally. In an addendum dated August 30, 2001, he stated that any activity that
required any loaded flexion or extension of both knees would aggravate her condition due to the
severity of her chondral cartilage loss. Dr. Murati recommended that appellant sit for eight hours
a day, that she walk and stand for less than one hour and that she have 15-minute breaks every
two hours. He stated that appellant should be allowed to sit with her knees extended.
On December 18, 2001 OWCP referred appellant for a second opinion evaluation with
Dr. Scott Jahnke, a physician Board-certified in physical medicine and rehabilitation. In a report
dated January 2, 2002, Dr. Jahnke opined that appellant’s work duties could have aggravated her
condition including repetitive standing and arising from sitting and sitting again. However, he
also stated, “Unfortunately, there is no way to be certain that this would not progress on its own
with activities of daily living. Most likely it would have a component of aggravation whether
she worked at the [employing establishment] or not. However the fact that she was required to
get up and get down on a regular basis at the [employing establishment] this mechanism would
definitely cause an aggravation of the preexisting condition.” Dr. Jahnke stated that appellant’s
work activities contributed to her degeneration as she was required to get up and down
frequently during the course of the day. He concluded that appellant should do primarily a
sitting job and that working every other day or every third day was probably an acceptable
accommodation for her.
Dr. Jahnke also completed a work capacity evaluation on January 3, 2002 and indicated
that appellant could work eight hours a day with a limitation of rising from sitting to standing no
more than six to eight times a day. He indicated that appellant walk for one half hour, stand for
one and one half hours and could not squat, kneel or climb.
OWCP granted appellant schedule awards for 38 percent impairment of the left lower
extremity and 34 percent impairment of the right lower extremity on February 12, 2002.
In a letter dated April 18, 2002, OWCP stated that appellant’s recurrence of April 1, 2000
had been accepted and requested that appellant submit a claim for compensation for any lost time
for work.

3

The employing establishment offered appellant a light-duty position on May 16, 2002 as
a modified distribution clerk. This position required appellant to distribute mail at a letter case
while standing, using a rest bar or seated. Appellant was directed to adhere to Dr. Jahnke’s work
restrictions including walking no more than half an hour a day and standing no more than one
and one half hours a day. The employing establishment stated that appellant was to rise from
sitting to standing no more than six to eight times a day within an eight-hour workday.
Appellant filed a claim for compensation on July 10, 2002 and requested wage-loss
compensation from March 25, 2000 through June 28, 2002.
In a letter dated August 8, 2002, OWCP informed appellant that the position offered by
the employing establishment was suitable work and allowed her 30 days for a response.
By decision dated December 5, 2002, OWCP denied appellant’s claim requesting
compensation from March 25, 2000 to June 28, 2002 as causally related to her employment
injury. Appellant requested an oral hearing on December 30, 2002. The Branch of Hearings and
Review set aside OWCP’s decision on May 5, 2004 finding that the medical evidence required
further development as Dr. Jahnke’s reports were contradictory regarding appellant’s work
restrictions and required clarification.
OWCP referred appellant for a second opinion evaluation with Dr. Pollock, a Boardcertified orthopedic surgeon, on June 23, 2004. He examined appellant on July 14, 2004 and
noted her history of injury. Dr. Pollock found loss of range of motion in the knees and severe
degenerative changes on x-ray with marked loss of the medical joint space bilaterally and boneon-bone deformity. He opined that appellant should continue to work two days a week with
significant limitations on sitting, walking and standing. In a report of July 14, 2004, Dr. Pollock
stated that appellant’s job activities in 1997 did not cause a material worsening of her
degenerative disease. He noted, “There is no evidence that standing for prolonged periods of
time, bending, squatting or kneeling are a cause of degenerative arthritis of any joint that would
occur unless there is some significant isolated injury.” Dr. Pollock opined that appellant’s
degenerative joint disease would have occurred regardless of her work, which could have
resulted in symptomatic aggravation of degenerative arthritis. He stated that appellant’s
restrictions were due to her underlying degenerative disease. Dr. Pollok found, “I believe it is
impossible to state to what extent her activity has resulted in worsening of her symptoms. It is
my belief that she would have progressed to this stage naturally…. Her weight factor is probably
as important a factor as her work.”
By decision dated September 10, 2004, OWCP denied appellant’s claim finding that
Dr. Pollock’s report was entitled to the weight of the medical evidence and did not support
appellant’s claim that her current disability was due to her employment duties. It denied
appellant’s claim for wage loss beginning March 25, 2000. Appellant requested an oral hearing
on September 27, 2004. She testified on June 14, 2005 and stated that the employing
establishment changed the method of performing her position from putting all the sorted mail
into a large container which another party sorted into trays of destination, to requiring her to put
the mail directly into the trays of destination. This change resulted in appellant’s need to rise
from a sitting position between 55 and 72 times a day when previously she rose 6 to 10 times a
day. The employing establishment responded on July 17, 2005 and disagreed with her

4

description of her employment duties. Mr. Blasi stated that appellant did not get up except to go
to the restroom, break or home. He stated, “If she runs out of mail, she does not get up to notify
her supervisor. [Appellant] sits in her chair and does nothing until the supervisor on duty checks
on her and finds out that she is out of mail to sort. The supervisor has another employee bring
the mail to her to sort.” In a separate statement, he again asserted that appellant did not and had
never been required to get up out of her chair numerous times per shift to do anything.” In a
decision dated September 14, 2005, the Branch of Hearings and Review found that Dr. Pollock’s
report was not entitled to the weight of the medical evidence. Dr. Pollock remanded the case for
OWCP to amend the statement of accepted facts, prepare specific questions regarding whether
the aggravation of appellant’s condition was temporary or permanent and request a supplemental
report from Dr. Pollock.
A magnetic resonance imaging (MRI) scan of the right knee on December 16, 2005
demonstrated a tear in the posterior horn of the medical meniscus, subchondral cyst formation
and prominent osteophyte formation.
Dr. Pollock responded on January 5, 2006 and stated that appellant’s aggravation was
permanent. He stated, “This is a progressive condition and probably has been to some degree
aggravated by her work and to some degree the normal progression of degenerative disease.”
Dr. Pollock provided work restrictions and stated that a reduction from five to two days was
appropriate.
Dr. Pollock completed a supplemental report on January 24, 2006. He stated that the
most significant factor in her progressive arthritis was her weight. Dr. Pollock stated, “Her work
probably has a minimal effect, if any…. It is most likely that her current knee condition would
have reached this stage regardless of the kinds of employment she had undertaken.” On
February 27, 2006 he stated that appellant was capable of performing sedentary work and that
continuing to perform sedentary work was not contributing to her pain and knee degeneration. In
a report dated March 7, 2006, Dr. Pollock stated that he could see no reason why appellant could
not work eight hours a day, five days a week. He opined that appellant could sit eight hours a
day with 15-minute breaks twice a day.
In a May 1, 2006 decision, OWCP denied appellant’s claim for recurrence of disability
beginning March 25, 2000. It stated that there was no rationalized medical opinion evidence
supporting her increased disability for work beginning March 25, 2000. Appellant requested
reconsideration of this decision on June 27, 2006. She continued to work two days a week in her
modified position.
OWCP informed appellant on August 22, 2006 that the offered position as a modified
mail processing clerk working 40 hours a week with restrictions was suitable and allowed her 30
days to accept the position or offer her reasons for refusal.
By decision dated August 23, 2006, OWCP declined to modify the May 1, 2006 decision
finding that appellant had not established a recurrence of disability on March 25, 2000. Counsel
again requested reconsideration on September 1, 2006 and stated that OWCP had accepted
appellant’s March 2000 recurrence of disability on April 18, 2002.

5

On October 19, 2006 OWCP stated that appellant refused to accepted the offered suitable
work position and allowed 15 days for appellant to accept.
In a report dated September 27, 2006, Dr. John W. Ellis, a Board-certified family
practitioner of professorial rank, reviewed the statement of accepted facts and medical history.
He examined appellant and diagnosed aggravation of degenerative joint disease bilateral knee
and bilateral knee strains with continued ligament laxity. Dr. Ellis stated, “In my opinion, this
injury and impairment arose out of and in the course of the employee’s employment with [the
employing establishment] and is causally connected to the above[-]described accident.”
By decision dated October 27, 2006, OWCP declined to consider the merits of
appellant’s claim. In a letter dated December 1, 2006, it indicated that this decision would be set
aside and a merit review conducted.
Appellant returned to work full time on November 7, 2006. OWCP authorized bilateral
total knee replacements on December 8, 2006. Dr. James R. Lairmore, a Board-certified
orthopedic surgeon, performed a left unicondylar knee arthroplasty on January 17, 2007.
In a decision dated August 8, 2007, OWCP found that the modified mail processing clerk
position fairly and reasonably represented appellant’s wage-earning capacity.
Appellant requested reconsideration on August 14, 2007.
By decision dated April 2, 2008, OWCP reviewed the merits of appellant’s claim and
found that the medical evidence was not sufficient to establish a change in the nature and extent
of appellant’s employment-related condition such that she had sustained a recurrence of
disability.
Appellant requested reconsideration on August 26, 2009 and stated that her doctor
addressed the specific question of her need to work two days a week. She resubmitted Dr. Ellis’
September 27, 2006 report. Dr. Ellis also submitted a report dated February 1, 2009 and stated
that appellant was unable to work a full-time position due to the severe pain and ongoing
problems with her knees.
By decision dated June 26, 2009, OWCP denied modification of decisions dated April 2,
2008, May 1 and August 23, 2006 which denied appellant’s claim for recurrence of disability,
finding that appellant had not submitted sufficient medical evidence to warrant modification of
its prior decisions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his

6

or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.3 Furthermore, appellant has the burden of establishing
by the weight of the substantial, reliable and probative evidence, a causal relationship between
her recurrence of disability commencing March 25, 2000 and her employment injury.4 This
burden includes the necessity of furnishing medical evidence from a physician who, on the basis
of a complete and accurate factual and medical history, concludes that the disabling condition is
causally related to employment factors and supports that conclusion with sound medical
reasoning.5
ANALYSIS
The Board finds that this case is not in posture for a decision due to an unresolved
conflict of medical opinion evidence. Appellant’s physicians, Drs. Hart and Ellis, completed
reports on February 5, 2001 and September 27, 2006, respectively, each of which reviewed
appellant’s history of injury and medical history. Dr. Hart stated that the repeated motions and
activities that caused appellant’s knee joints to deteriorate were related to her work requirements
and opined that she had a work-related exacerbation of her osteoarthritis. Dr. Ellis opined that
appellant’s knee injuries “arose out of and in the course of the employee’s employment with [the
employing establishment] and is causally connected to the above-described accident.”
Beginning on March 24, 2000, Dr. Hart stated that appellant could work only two consecutive
days a week and that she should only be required to sit. These reports support causal relationship
between appellant’s employment and a continued permanent aggravation of her bilateral knee
osteoarthritis, a change in her underlying employment-related condition which result in
increasing disability for work.
OWCP referred appellant to several second opinion physicians including Drs. Murati,
Jahnke and Pollock. It found that Dr. Pollock’s reports were entitled to the weight of the
evidence and established that appellant’s job activities in 1997 did not cause a material
worsening of her degenerative disease and that appellant’s restrictions were due to her
underlying degenerative disease. On March 7, 2006 Dr. Pollock stated that he could see no
reason why appellant could not work eight hours a day, five days a week. He opined that
appellant could sit eight hours a day with 15-minute breaks twice a day. Dr. Pollock did not
2

20 C.F.R. § 10.5(x).

3

Terry R. Hedman, 38 ECAB 222 (1986).

4

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

support that appellant’s underlying condition was impacted by her employment and found that
she could work 40 hours a week with restrictions.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7 The Board finds that there is an unresolved conflict
of medical opinion evidence between appellant’s physicians, Drs. Hart and Ellis, and OWCP’s
second opinion physician, Dr. Pollock, regarding whether appellant’s employment duties
resulted in a permanent or continuing aggravation of her bilateral knee osteoarthritis and whether
her increasing disability for work beginning March 25, 2000 was due to such an aggravation. On
remand, OWCP should refer appellant, a statement of accepted facts and a list of specific
questions to an appropriate Board-certified physician to resolve the conflict. After this and such
other development, it should issue an appropriate decision.
CONCLUSION
The Board finds that there is an unresolved conflict of medical opinion evidence such that
the case must be remanded for further development.

6

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

7

R.C., 58 ECAB 238 (2006).

8

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2009 decision is set aside and
remanded for further development consistent with this decision of the Board.
Issued: July 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

